Title: To Thomas Jefferson from James Simpson, 8 October 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 8 Oct. 1793. He encloses a copy of his last dispatch and reports that there is nothing new in West Barbary. He is extremely concerned to see the Algerine fleet sail into the Atlantic; under such an unpleasant circumstance, he is glad to see Humphreys in Gibraltar and promises to continue to assist him in conveying prompt news of this event wherever necessary for American citizens. By a letter from the English consul at Algiers it appears that Portugal agreed to the truce on 12 Sep. for twelve months by his mediation, but the conditions are still unknown. The ship that passed the Straits of Gibraltar this morning is one of two corvettes France gave the Algerines to replace one of two xebecs destroyed by Neapolitan cruisers near Toulon in 1791. Pierced for 22 guns on the main deck, it has a small figurehead and ports that open in halves fore and aft and lay high.
